                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

ARTHUR JAMES GRIFFIN JR.,                 )
                                          )
                    Plaintiff,            )                  8:18CV357
                                          )
             v.                           )
                                          )             MEMORANDUM
LANCASTER COUNTY POLICE                   )              AND ORDER
OFFICER,                                  )
                                          )
                    Defendant.            )
                                          )

       This matter is before the court on its own motion. On September 11, 2018, the
court ordered Plaintiff to apprise the court of his current address. (Filing No. 9.) The
court cautioned Plaintiff that failure to update his address within 30 days would result
in dismissal of his claims against Defendant without further notice. (Id.) Plaintiff has
not responded to this court’s Memorandum and Order and has not updated his address
with the court.

      IT IS THEREFORE ORDERED that Plaintiff’s claims against Defendant are
dismissed without prejudice, and judgment shall be entered by separate document.

      DATED this 15th day of October, 2018.

                                        BY THE COURT:
                                        s/ Richard G. Kopf
                                        Senior United States District Judge
